DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 11/24/2020 has been entered. The claims 1-6, 8-16 have been amended. The claims 1-16 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 11/24/2020 with respect to the highlighted claim limitations in the amended claim 1 and similar claims have been considered but are not found persuasive. 
In Remarks, applicant alleged with applicant’s own misinterpretation of Rootzen’s teaching in relation to the claim invention with Rootzen does not teach the claim limitation: “wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time”. The examiner cannot concur. 

Rootzen teaches in column 3, lines 45-55 that the time of reception of every response, whether outside or within the preliminary response time windows, is stored in a memory….a subject-adapted response time window is applied to the store response times (report) for reclassifying some or all of the preliminarily classified visual stimuli and at column 7, lines 30-40 that the stimuli are preliminarily classified as follows: if a response is received in the response time window, the stimulus is classified as “seen” and responses received outside the response time window do not affect the preliminary classification of the stimuli, but the times of the reception of all responses are recorded in the same way as for responses received in the response time windows) wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time (
Rootzen teaches at column 4, lines 5-21 that the frequency of false positive responses is determined on the basis of the number of responses received outside the preliminary response time window and the subject-adapted response time window…..the frequency of false positive responses may be determined from the number of responses received in the time period between the different response time windows and at column 5, lines 65-67 and column 6, lines 1-6 that a response given in the response time window results in that the presented stimulus is preliminarily recorded as “seen” and a response received between t10 and t11 or between t12 and t20 is preliminarily considered as false positive response.  Rootzen teaches in Abstract that the time of reception of every response whether outside or within the preliminary response time windows, is stored. 
Applicant made presumption that there is only one response during the presentation of a stimuli within the time interval [t10, t20]. However, Rootzen teaches a response received in the response time window [t11, t12] as well as responses received outside the response time window. 
Rootzen teaches at column 7, lines 30-40 that the stimuli are preliminarily classified as follows: if a response is received in the response time window, the stimulus is classified as “seen” and responses received outside the response time window do not affect the preliminary classification of the stimuli, but the times of the reception of all responses are recorded in the same way as for responses received in the response time windows. 
Rootzen thus shows that a response given in the response time window [t11, t12] and a response received between t10 and t11 or between t12 and t20. 
Rootzen’s FIG. 2 shows a first stimulus presentation and first response time window within the time interval [t10, t20]. It is understood that a second stimulus presentation and response time window can be constructed within the time interval [t20, t30] in the same manner with the second response time window in the time interval [t21, t22]. When there is a first false positive response is recorded in the time intervals [t10, t11], [t12, t20], the amount of time between the first true positive response within the time interval [t11, t12] and the first false positive response is less than a threshold amount of time t20 – t10. When there is a second false positive response in the time intervals [t20, t21] and [t22, t30], the amount of time between the second true positive response [t21, t22] and the second false positive response is less than a threshold amount of time t30 – t20 which is equal to t20 – t10).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1 recites “wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time”. 
Applicant’s specification discloses at Paragraph 0068 “the false positive may be estimated in the absence of user responses based on the display visual stimulus. The Swedish Interactive Thresholding Algorithm may be used for full threshold test. Also, the additional FP estimation method may be provided for the supra-threshold test based on the median absolute deviation of the user response time via the input device 106”. 
Applicant’s specification of the instant patent application publication discloses at Paragraph 0074 “[t]he Heuristics method may be used to determine minimum time gap between the displayed visual stimuli and the user response.  The time gap between the displayed visual 
According to applicant’s specification, the false positive data is not necessarily determined based on whether a first time interval which corresponds to an amount of time between adjacent responses is less than a first threshold amount of time. 
Applicant’s specification failed to specifically disclose the new claim limitation “wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time”. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of claim 1. The claim 10 is subject to the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 recites “wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time”. 
Applicant’s specification discloses at Paragraph 0068 “the false positive may be estimated in the absence of user responses based on the display visual stimulus. The Swedish Interactive Thresholding Algorithm may be used for full threshold test. Also, the additional FP estimation method may be provided for the supra-threshold test based on the median absolute deviation of the user response time via the input device 106”. 
[t]he Heuristics method may be used to determine minimum time gap between the displayed visual stimuli and the user response.  The time gap between the displayed visual stimuli and the user response can be greater than the pre-defined time period (for example, 203 milliseconds).  The minimum time gap between any two user responses should be greater than the pre-defined time period (for example, 203 milliseconds). The response time of the user to the displayed visual stimuli is greater than the pre-defined time period then it can be considered as a false positive.  Also, if the user response to the visual stimuli is greater than the pre-defined time period from the first provided response then it can be considered as a false positive.  If the HMD device 102 detects no response, then it can be false negative or blind spot region of the user”. 
According to applicant’s specification, the false positive data is not necessarily determined based on whether a first time interval which corresponds to an amount of time between adjacent responses is less than a first threshold amount of time. 
Applicant’s specification failed to specifically disclose the new claim limitation “wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time”. 
Moreover, the claim 10 recites “randomly display the at least one of the at least one of first visual stimuli” at lines 10-11 of the claim 10. 
Applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim 10 is subject to the same rationale of rejection as the claim 1. The dependent claims 2-9 and 16 are dependent upon the claim 1 and are rejected due to their dependency on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US-PGPUB No. 2016/0270656 (hereinafter Samec) in view of 
Ianchulev et al. US-PGPUB No. 2005/0128434 (hereinafter Ianchulev) and Rootzen et al. US-Patent No. 5,381,195 (hereinafter Rootzen). 
Re Claim 1: 
Samec teaches a method for checking for at least one defect in a visual field of a user, by an electronic device, the method comprising: 
obtaining a sequence of responses provided by the user corresponding to at least one of the first visual stimuli or at least one of second visual stimuli (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition. A user interface may further have an option for the wearer to indicate that no number or shape was observed. . 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 2021 that any abnormalities of the eye 2320 may be detected from the obtained images and communicated to a clinician or doctor and at Paragraph 1548 that the ophthalmic device may include one or more transmitter and receivers to allow transmission and reception of data between the ophthalmic device and the remote processing module and/or remote data repository. 
Samec teaches at Paragraph 1588 that the user interface features are provided by a device that is not physically integrated with the device….this can be a smartphone, computer tablet that is in wired or wireless communication with the device…..The user interface features include gaze detection components to allow a wearer to provide user input through gaze of the eyes (e.g., this can include selecting a button or other element that the wearer fixates on the button for a time or when the wearer blinks when fixated on the button).
Samec teaches at Paragraph 1517 that a doctor may be able to send a user optical prescription wirelessly over the internet or Bluetooth connection which is received by a receiver and stored in the digital memory of the local processing module. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); 

wherein the at least one of first visual stimuli, which comprises stimuli for fixating an eye gaze of the user is displayed in at least one region of a display of a head mounted display (HMD) device (Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape);  

Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at Paragraph 1888 -1889 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number of shape…..the system may use patterns and/or images other than Ishihara plates that test a wearer’s ability to detect different colors…..a fixed-color spectral image that can be adjusted in brightness. 
Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus); 

analyzing data associated with the sequence of responses provided by the user corresponding to each region of the display of the HMD device (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition. A user interface may further have an option for the wearer to indicate that no number or shape was observed. . 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); and 
based on a result of the electronic device analyzing the data associated with the sequence of responses provided by the user corresponding to each region of the display of the HMD device, providing a report of visual field measurements, wherein the report is provided to comprise at least one of the response or the no response provided by the user (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition. A user interface may further have an option for the wearer to indicate that no number or shape was observed. . 
Samec teaches at Paragraph 1180 that the wearable device is configured to detect a response from the wearer indicating a time at which the wearer cannot discern contrasting features of the image and at Paragraph 1198 that the wearable device is configured to detect a response from the wearer indicating the time at which the image becomes visible to the wearer and at Paragraph 1763 measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1765 that ….may determine the user’s prescription from the series of user responses and at Paragraph 1802 that the responses of the user may be recorded. 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician).

Samec at least suggests the claim limitation: wherein the report is provided to further comprise at least one of a response time of the user, false positive data, false negative data or fixation loss data (Samec teaches at Paragraph 1180 that the wearable device is configured to detect a response from the wearer indicating a time at which the wearer cannot discern contrasting features of the image (no response) and at Paragraph 1198 that the wearable device is configured to detect a response from the wearer indicating the time at which the image becomes visible to the wearer and at Paragraph 1763 measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1765 that ….may determine the user’s prescription from the series of user responses and at Paragraph 1802 that the responses of the user may be recorded). 
Ianchulev teaches the claim limitation: wherein the report is provided to further comprise at least one of a response time of the user, false positive data, false negative data or fixation loss data (Ianchulev teaches at Paragraph 0044-0045 that there are reliability parameters consisting of false positive, false negative, and fixation loss….to determining how accurately and reliably the test subject performed on the test….our system registers a false positive whenever a test subject responds with a click where there was no stimulus displayed on the screen…fixation loss is calculated by displaying the highest luminance stimuli in the area of the blind spot. Recognition of this stimulus is indicative of improper fixation on the fixation spot….The algorithm entails testing points in the visual field that have previously been shown on visual field examination to be normal in each of the four quadrants of the visual field….The response time is calculated as the interval between stimuli presentation and stimuli acknowledgement….The results from visual motor reflex testing can then be displayed in a tabular or graphical format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have generated a report comprising at least one of the response time, false positive data, false negative data and fixation loss data corresponding to the sequence of responses to the visual stimuli. One of the ordinary skill in the art would have analyzed the sequence of report to have identified the time interval between the stimuli presentation and the stimuli acknowledge, the false positive response, the false negative response and fixation loss. One of the ordinary skill in the art would have identified the visual test reliability parameters based on the sequence of responses. 

Ianchulev does not explicitly teach the claim limitation: wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time. 
However, Rootzen explicitly teaches the claim limitation: wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time 
Rootzen teaches at column 4, lines 5-21 that the frequency of false positive responses is determined on the basis of the number of responses received outside the preliminary response time window and the subject-adapted response time window…..the frequency of false positive responses may be determined from the number of responses received in the time period between the different response time windows and at column 5, lines 65-67 and column 6, lines 1-6 that a response given in the response time window results in that the presented stimulus is preliminarily recorded as “seen” and a response received between t10 and t11 or between t12 and t20 is preliminarily considered as false positive response.  Rootzen teaches in Abstract that the time of reception of every response whether outside or within the preliminary response time windows, is stored. 
Applicant made presumption that there is only one response during the presentation of a stimuli within the time interval [t10, t20]. However, Rootzen teaches a response received in the response time window [t11, t12] as well as responses received outside the response time window. 
Rootzen teaches at column 7, lines 30-40 that the stimuli are preliminarily classified as follows: if a response is received in the response time window, the stimulus is classified as “seen” and responses received outside the response time window do not affect the preliminary classification of the stimuli, but the times of the reception of all responses are recorded in the same way as for responses received in the response time windows. 
Rootzen thus shows that a response given in the response time window [t11, t12] and a response received between t10 and t11 or between t12 and t20. 
Rootzen’s FIG. 2 shows a first stimulus presentation and first response time window within the time interval [t10, t20]. It is understood that a second stimulus presentation and response time window can be constructed within the time interval [t20, t30] in the same manner with the second response time window in the time interval [t21, t22]. When there is a first false positive response is recorded in the time intervals [t10, t11], [t12, t20], the amount of time between the first true positive response within the time interval [t11, t12] and the first false positive response is less than a threshold amount of time t20 – t10. When there is a second false positive response in the time intervals [t20, t21] and [t22, t30], the amount of time between the second true positive response [t21, t22] and the second false positive response is less than a threshold amount of time t30 – t20 which is equal to t20 – t10. 
Accordingly, the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses (the first true positive response and the first false positive response within the time interval [t10, t20] is less than a threshold amount of time t20 – t10.  
Rootzen teaches at FIG. 2 and column 6, lines 1-6 that a response received between t10 and t11 or between t12 and t20, is preliminarily considered as a false positive response. It is understood that the time interval between a stimuli acknowledgement (response) and stimuli presentation the response received between t10 and t11 is lower than the threshold t11-t10 and thus is considered false positive response and the time interval between a response received at t12 and t20 and an adjacent response in the response time window [t11, t12] is less than the threshold t20-t11).  
It would have been obvious to one of the ordinary skill in the art to have identified the false positive response based on the stimulus presentation and the response acknowledgement in 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that detecting, by an electroencephalography (EEG) sensor device, a signal corresponding to a brain wave associated with the user; transmitting, by the EEG sensor device, to the HMD device, the  signal corresponding to the brain wave associated with the user; receiving, by the electronic device, from the HMD device, the signal corresponding to the brain wave associated with the user; analyzing, by the electronic device, a type of received signal detected by the EEG sensor device, by comparing data of the signal with learned data stored in a memory of the electronic device; obtaining, by the electronic device, the response received from the user via an input device, corresponding to the at least one of first visual stimuli or the at least one of second visual stimuli; determining, by the electronic device, whether the signal corresponding to the brain wave associated with the user comprises at least one of a normal signal or an abnormal signal; indicating, by the electronic device, at least one of a brain related neurological defect or an eye related visual field defect based on the signal corresponding to the brain wave associated with the user; and providing, by the electronic device, the report based on data received from the at least one of the HMD device and the data of the signal corresponding to the brain wave associated with the user. 
However, Samec further teaches the claim limitation that: 
Samec teaches at Paragraph 1472 that the EEG sensors to monitor one or more physiological responses of the user. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician); 
transmitting, by the EEG sensor device, to the HMD device, the  signal corresponding to the brain wave associated with the user (Samec teaches at Paragraph 2079 that the ophthalmic system may determine the appropriate treatment protocol and mood and/or mental abnormalities may be detected by the inward facing camera and/or EEG sensors. 
When HMD receives EEG signals from the EEG sensors, the EEG sensors transmits the EEG signals to the EEG sensing module of HMD. 
Samec teaches at Paragraph 2064 and 2137 that the electronics can be employed to receive and/or process the EEG signals and analyze data collected by the EEG sensors…..the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician); 
receiving, by the electronic device, from the HMD device, the signal corresponding to the brain wave associated with the user (Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 2079 that the ophthalmic system may determine the appropriate treatment protocol and mood and/or mental abnormalities may be detected by the inward facing camera and/or EEG sensors. 
When HMD receives EEG signals from the EEG sensors, the EEG sensors transmits the EEG signals to the EEG sensing module of HMD. 
Samec teaches at Paragraph 2064 and 2137 that the electronics can be employed to receive and/or process the EEG signals and analyze data collected by the EEG sensors…..the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician); 
analyzing, by the electronic device, a type of received signal detected by the EEG sensor device (Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 2079 that the ophthalmic system may determine the appropriate treatment protocol and mood and/or mental abnormalities may be detected by the inward facing camera and/or EEG sensors. 
When HMD receives EEG signals from the EEG sensors, the EEG sensors transmits the EEG signals to the EEG sensing module of HMD. 
Samec teaches at Paragraph 2064 and 2137 that the electronics can be employed to receive and/or process the EEG signals and analyze data collected by the EEG sensors…..the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician), by comparing data of the signal with learned data stored in a memory of the electronic device (Samec teaches at Paragraph 2201 that the response to the stimulus is measured by the diagnostic system which is remotely administered by the clinician. Samec teaches at Paragraph 2184 that the diagnostic system as remotely administered by the clinician may be configured to send alerts to the clinician in response to comparing the contemporaneous health data with the historical health data and at Paragraph 2189 that the processor may receive information from the sensor regarding these physiological responses and may be configured to select the health alerts based on the information received from the sensor. 
); 
obtaining, by the electronic device, the response received from the user via an input device, corresponding to the at least one of first visual stimuli or the at least one of second visual stimuli (Samec teaches at Paragraph 2201 that the response to the stimulus is measured by the diagnostic system which is remotely administered by the clinician. Samec teaches at Paragraph 2184 that the diagnostic system as remotely administered by the clinician may be configured to send alerts to the clinician in response to comparing the contemporaneous health data with the historical health data and at Paragraph 2189 that the processor may receive information from the sensor regarding these physiological responses and may be configured to select the health alerts based on the information received from the sensor. 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store); 
Samec teaches at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 2201 that the response to the stimulus is measured by the diagnostic system which is remotely administered by the clinician. Samec teaches at Paragraph 2184 that the diagnostic system as remotely administered by the clinician may be configured to send alerts to the clinician in response to comparing the contemporaneous health data with the historical health data and at Paragraph 2189 that the processor may receive information from the sensor regarding these physiological responses and may be configured to select the health alerts based on the information received from the sensor. 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store); 
indicating, by the electronic device, at least one of a brain related neurological defect or an eye related visual field defect based on the signal corresponding to the brain wave associated with the user (Samec teaches Paragraph 2064 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the clinician and at Paragraph 2140 that the EEG sensor may be utilized to detect electrical activity in the brain that is indicative of stress. 
Samec teaches at Paragraph 1926 that an eye scanning module may be used to scan the light from the eye and analyze it to determine if there are any vision defects. 
Samec teaches at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician….The diagnostic system is configured to perform the health analysis under the control of a clinician and the system may be configured to provide results of health analysis to a clinician. The clinician may then receive the results, advise the user of additional diagnostics and develop a therapy protocol and at Paragraph 2184 that the diagnostic system may be configured to compare contemporaneous health data with historical health data. The diagnostics system may be configured to send alerts to the clinician in response to comparing the contemporaneous health data with the historical health data. 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store); and 
providing, by the electronic device, the report based on data received from the at least one of the HMD device and the data of the signal corresponding to the brain wave associated with the user (Samec teaches at Paragraph 2064 and 2137 that the electronics can be employed to receive and/or process the EEG signals and analyze data collected by the EEG sensors…..the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician….The diagnostic system is configured to perform the health analysis under the control of a clinician and the system may be configured to provide results of health analysis to a clinician. The clinician may then receive the results, advise the user of additional diagnostics and develop a therapy protocol). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that varying, by the HMD device, an intensity value of the at least one of first visual stimuli, based on the response received from the user via an input device, corresponding to the at least one of first visual stimuli being randomly displayed in the at least one region of the display of the HMD device, wherein the intensity of the at least one of the first visual stimuli is varied by a step size; and learning, by the HMD device, a plurality of threshold values corresponding to a varied intensity of the at least one of first visual stimuli based on the response received from the user via the input device. 
However, Samec further teaches the claim limitation that varying, by the HMD device, an intensity value of the at least one of first visual stimuli, based on the response received from the user via an input device, corresponding to the at least one of first visual stimuli being randomly displayed in the at least one region of the display of the HMD device, wherein the intensity of the at least one of the first visual stimuli is varied by a step size; and learning, by the HMD device, a plurality of threshold values corresponding to a varied intensity of the at least one of first visual stimuli based on the response received from the user via the input device (Samec teaches at Paragraph 1663 that the ophthalmic device may reduce the intensity of the red component to improve vision quality. 
Samec teaches at Paragraph 1884 that the color plate contains a circle of dots which appear to be randomized in size and randomized or uniform in color. Within each circle are patterns of dots which form a number or shape and color plates can be selected and/or modified based on known conditions and/or previous responses of the wearer. Colors or other stimuli may be changed incrementally to determine the bounds of a wearer’s color perception deficiency. That is, hues may change from a first color to a second color through a plurality of hues. A wearer with a detected red-green deficiency may be presented with plates gradually changing the red color to orange or purple and the wearer’s response to each incremental change may be recorded. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at Paragraph 1888 -1889 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number of shape…..the system may use patterns and/or images other than Ishihara plates that test a wearer’s ability to detect different colors…..A test based on color matching of two images and/or light sources is used to provide color detection testing. One source or image can have a fixed control color, while the other source, or image is adjustable by the viewer with the adjusted brightness. The viewer is presented with a variety of control colors with the adjusted brightness and attempts to match the adjustable image to the control image or determine that a match cannot be made. 
Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 1812 that images can appear to the wearer that have 4 dots, 5 dots, 3 dots, 2 dots depending on the state of their health and at Paragraph 1841 that the ophthalmic system can be configured to monitor fluctuations in the characteristics of the eye and uses this biofeedback to assess the quality of the image seen by the wearer (whether the wearer is seeing the object or image with normal visual acuity) and at Paragraph 1884 that in some circles, the number or shape is clearly visible only for viewers with normal color vision, but difficult or impossible to see for viewers who have a red-green perception deficiency. In other circles, the number of shape is only visible for viewers with a red-green defect. 
Samec teaches at Paragraph 1884 that the color plate contains a circle of dots which appear to be randomized in size and randomized or uniform in color. Within each circle are patterns of dots which form a number or shape and color plates can be selected and/or modified based on known conditions and/or previous responses of the wearer. Colors or other stimuli may be changed incrementally to determine the bounds of a wearer’s color perception deficiency. That is, hues may change from a first color to a second color through a plurality of hues. A wearer with a detected red-green deficiency may be presented with plates gradually changing the red color to orange or purple and the wearer’s response to each incremental change may be recorded. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at Paragraph 1888 -1889 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number of shape…..the system may use patterns and/or images other than Ishihara plates that test a wearer’s ability to detect different colors…..A test based on color matching of two images and/or light sources is used to provide color detection testing. One source or image can have a fixed control color, while the other source, or image is adjustable by the viewer with the adjusted brightness. The viewer is presented with a variety of control colors with the adjusted brightness and attempts to match the adjustable image to the control image or determine that a match cannot be made. 
Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus). 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining, by the HMD device, a fixation of an eye gaze of the user on a center weighted object displayed on the display of the HMD device; generating, by the HMD device, the at least one of first visual stimuli based on the determined fixation of the eye gaze of the user on the center weighted object displayed on the display of the HMD device; identifying, by the HMD device, the eye gaze of the user on at least one of the center weighted object or the identified region of the display of the HMD device; and modifying, by the HMD device, a position of the center weighted object with respect to the identified region of the display of the HMD device. 
However, Samec further teaches the claim limitation that determining, by the HMD device, a fixation of an eye gaze of the user on a center weighted object displayed on the display of the HMD device; generating, by the HMD device, the at least one of first visual stimuli based on the determined fixation of the eye gaze of the user on the center weighted object displayed on the display of the HMD device; identifying, by the HMD device, the eye gaze of the user on at least one of the center weighted object or the identified region of the display of the HMD device; and modifying, by the HMD device, a position of the center weighted object with respect to the identified region of the display of the HMD device (Samec teaches at Paragraph 1695 that the image can include letters or shapes of varying sizes and at Paragraph 1884 that within each circle are patterns of dots which form a number or shape…..the color plates may be selected and/or modified based on previous responses of the wearer and at Paragraph 1887 that a user interface may further have an option for the wearer to indicate that no number or shape was observed and at Paragraph 1888 that the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number or shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number or shape. 
Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one of first visual stimuli or the at least one of second visual stimuli comprises at least one of a spot, a letter, a symbol, a mathematical operator, a number, or a geometrical shape. 
However, Samec further teaches the claim limitation that the at least one of first visual stimuli or the at least one of second visual stimuli comprises at least one of a spot, a letter, a symbol, a mathematical operator, a number, or a geometrical shape (Samec teaches at Paragraph 1887 that the user input regarding the color plate may be produced and/or received by any suitable method for a user to input a description of a number, letter, shape or other image characteristics. Samec teaches at Paragraph 1800 that with the W4LT testing, the patient wears red-green goggles with usually a red lens over the right eye and a green lens over the left eye and Paragraph 1802 that the ophthalmic system may be programmed to administer the W4LT test by providing depth cues with near-field glasses by presenting each eye with an independent image that is to be converted at a distance. These images can be colored dots similar to the W4LT test. For example, the pair of images can include colored dots, colored symbols, polarized images, colored features, colored icons, polarized icons, colored objects, polarized objects. The responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician.

Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape). 

Re Claim 6: 

However, Samec further teaches the claim limitation that the at least one of first visual stimuli or the at least one of second visual stimuli are displayed on one display of the HMD device, wherein the one display of the HMD device corresponds to at least one of a left eye display or a right eye display for the user (Samec teaches at Paragraph 1800 that with the W4LT testing, the patient wears red-green goggles with usually a red lens over the right eye and a green lens over the left eye and Paragraph 1802 that the ophthalmic system may be programmed to administer the W4LT test by providing depth cues with near-field glasses by presenting each eye with an independent image that is to be converted at a distance. These images can be colored dots similar to the W4LT test. For example, the pair of images can include colored dots, colored symbols, polarized images, colored features, colored icons, polarized icons, colored objects, polarized objects. The responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician.
Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape).

Re Claim 10: 
Samec teaches a system for checking for at least one defect in a visual field of a user, the system comprising: 
An electronic device (Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment); 
An input device (Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD. Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed. Samec teaches at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition. A user interface may further have an option for the wearer to indicate that no number or shape was observed); and 
A head mounted display (HMD) device communicatively coupled to at least one of the electronic device or the input device (Samec teaches at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment), 
wherein the HMD device is configured to: 
generate at least one of first visual stimuli and at least one of second visual stimuli (Samec teaches at FIG. 14 generating by HMD 1400 at least one of a first visual stimuli located in the virtual eye test chart 1420. Samec teaches at FIG. 17E and at Paragraph 1762-1763 generating at least one of a first visual stimuli (occlude 1730b and pinhole 1735b) located in the scene 1720 wherein the pinhole occlude is a raster pattern); 
Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape); 
receive a response from the user via the input device, the response corresponding to the at least one of the first visual stimuli (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape);
provide the at least one of a second visual stimuli on an identified region of the display of the HMD device, the at least one of second visual stimuli comprising stimuli to find a fixation loss based on the at least one of the response or no response provided by the user, the at least one of second visual stimuli corresponding to the at least one of first visual stimuli, wherein the at least one of second visual stimuli is displayed with an intensity value (
Samec teaches at Paragraph 1812 that images can appear to the wearer that have 4 dots, 5 dots, 3 dots, 2 dots depending on the state of their health and at Paragraph 1841 that the ophthalmic system can be configured to monitor fluctuations in the characteristics of the eye and uses this biofeedback to assess the quality of the image seen by the wearer (whether the wearer is seeing the object or image with normal visual acuity) and at Paragraph 1884 that in some circles, the number or shape is clearly visible only for viewers with normal color vision, but difficult or impossible to see for viewers who have a red-green perception deficiency. In other circles, the number of shape is only visible for viewers with a red-green defect. 
Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at Paragraph 1888 -1889 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number of shape…..the system may use patterns and/or images other than Ishihara plates that test a wearer’s ability to detect different colors…..a fixed-color spectral image that can be adjusted in brightness. 
Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus); 
store the response provided by the user corresponding to at least one of the at least one of first visual stimuli or the at least one of second visual stimuli, visualized by the user (Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); 
transmit to the electronic device stored data associated with a sequence of responses received via the input device, corresponding to the at least one of first visual stimuli or the at least one of second visual stimuli (
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); 
wherein the input device communicatively coupled to the HMD device is configured to (Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD. Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed. Samec teaches at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition. A user interface may further have an option for the wearer to indicate that no number or shape was observed): 
receive the response from the user corresponding to the at least one of first visual stimuli or the at least one of second visual stimuli, displayed on the display of the HMD device; 
transmit, to the HMD device, the response from the user corresponding to the at least one of first visual stimuli and the at least one of second visual stimuli (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 2101 that the ophthalmic system may directly prompt the wearer to indicate when the image was observed or when the image disappeared such as by a manual input or by consciously directing the wearer’s gaze to the image or to a projected virtual button image. Samec teaches at Paragraph 2102 that the image may change to a different number/letter/shape each time it is lightened and the wearer may be asked to report the number/letter/shape of the image after each change. 
Samec teaches at Paragraph 1888 -1889 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen, while an extended period of scanning of the image by the wearer may indicate an inability to see the number of shape…..the system may use patterns and/or images other than Ishihara plates that test a wearer’s ability to detect different colors…..a fixed-color spectral image that can be adjusted in brightness. 
Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus); and 
wherein the electronic device communicatively coupled to the HMD device is configured to: 
receive, from the HMD device, the stored data associated with the sequence of responses received via the input device, corresponding to the at least one of first visual stimuli or the at least one of second visual stimuli (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 2021 that any abnormalities of the eye 2320 may be detected from the obtained images and communicated to a clinician or doctor and at Paragraph 1548 that the ophthalmic device may include one or more transmitter and receivers to allow transmission and reception of data between the ophthalmic device and the remote processing module and/or remote data repository. 
Samec teaches at Paragraph 1588 that the user interface features are provided by a device that is not physically integrated with the device….this can be a smartphone, computer tablet that is in wired or wireless communication with the device…..The user interface features include gaze detection components to allow a wearer to provide user input through gaze of the eyes (e.g., this can include selecting a button or other element that the wearer fixates on the button for a time or when the wearer blinks when fixated on the button).
Samec teaches at Paragraph 1517 that a doctor may be able to send a user optical prescription wirelessly over the internet or Bluetooth connection which is received by a receiver and stored in the digital memory of the local processing module. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); 
Identifying the sequences of responses provided by the user corresponding to each region of the display of the HMD device, based on the stored data associated with the sequence of responses provided by the user (Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); 
analyzing the sequence of responses provided by the user corresponding to each region of the display of the HMD device (
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors); and 

Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and at Paragraph 1887 that the input may be received through a user interface such as a keyboard, number pad, or touch screen having keys or virtual buttons corresponding to the numbers utilized in the Ishihara plates. The system may be configured to receive a spoken input from the wearer and to determine the wearer’s response to the test using voice recognition (response). A user interface may further have an option for the wearer to indicate that no number or shape was observed (no response). 
Samec teaches at Paragraph 1692 that a clinician or doctor can administer the eye example remotely over a phone using video conferencing over a networked communication program. Samec teaches at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely. Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1744 that the results may be presented to a user or clinician (a remote clinician) administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository.
Samec teaches at Paragraph 1701 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program or retrieved from a networked data store and at Paragraph 1780 that input from the user may be stored in the digital memory….The user input may be associated with the selected region of the eye…the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of region of the eye along with the order of the testing may be stored in the remote data repository…The local processing module may retrieve this information so as to determine which region is to be tested next or if any regions remain to be tested and at Paragraph 1782 this may be performed by comparing the user’s responses to historical data from previous testing about the user and at Paragraph 1810 that the information about the ocular anomalies can be entered by the clinician, determined from a previous eye test program, or retrieved from a networked data store. 
Samec teaches at Paragraph 1551 that the prescription may be entered by the user through a user interface and may be stored in the remote data repository and at Paragraph 1563 that the remote processing module may be configured to correlate gaze orientation….with the optical prescription both being stored in the remote data repository and at Paragraph 1656 that the ophthalmic device may include one or more transmitters and receivers to allow for the transmission and reception of data between the ophthalmic device and the remote processing module and remote data repository and at Paragraph 1692 that eye exams may be conducted seamlessly through the ophthalmic system locally or remotely. For example, a clinician or doctor can administer the eye exam remotely and at Paragraph 1741 that correlation databases may be stored remotely and accessed via wireless communication…The threshold pressure values and any other relevant information may be stored remotely and at Paragraph 1744 that the results may be presented to a user or clinician administering the eye pressure test. The results may be analyzed locally and transmitted to a remote location for analysis, determination of IOP and/or diagnosis of ocular hypertension and at Paragraph 1780 that the local processing module may be operatively coupled to remote processing module and remote data repository where the input and regions may also be stored and associated and at Paragraph 1781 that the number of regions of the eye along with the order of the testing may be stored in the remote data repository. Samec teaches at Paragraph 1782 that this may be performed by comparing the user’s responses to historical data from previous testing performed by the ophthalmic device about the user…..The received data may be stored in the digital memory, and the local processing module. Samec teaches at Paragraph 1803 that the doctor’s office may have its own version of the ophthalmic system that may be used for testing and/or treatment
Samec teaches at Paragraph 1802 that these images can be colored dots similar to the W4LT test or any other suitable pair of images. For example, the pair of images can include colored dots, colored symbols…..the responses of the user may be recorded and analyzed to determine if the user has any vision defects. The results can be reported back to the clinician or patient and at Paragraph 1803 that the augmented reality device can be configured to present different images to the left and right eyes, to receive user input regarding what is perceived by the wearer when the images are presented and to determine a vision defect based on the received user input…..the eyewear perform tests periodically….and record the results….The system can monitor historical changes in the test results and thereby identify any problem such as deterioration in vision or other health problem. 
Samec teaches at Paragraph 2064 and 2137 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the user and/or clinician….The ophthalmic device may be pre-programmed with an EEG sensing module to analyze data collected by the EEG sensors and at Paragraph 2183 that the system may then conduct the health analysis and may provide results of that analysis to the user and/or a clinician).

Samec at least suggests the claim limitation: wherein the report is provided to further comprise at least one of a response time of the user, a false positive data, a false negative data or a fixation loss data (Samec teaches at Paragraph 1180 that the wearable device is configured to detect a response from the wearer indicating a time at which the wearer cannot discern contrasting features of the image and at Paragraph 1198 that the wearable device is configured to detect a response from the wearer indicating the time at which the image becomes visible to the wearer and at Paragraph 1763 measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1765 that ….may determine the user’s prescription from the series of user responses and at Paragraph 1802 that the responses of the user may be recorded). 
Ianchulev teaches the claim limitation: wherein the report is provided to further comprise at least one of a response time of the user, a false positive data, a false negative data or a fixation loss data (Ianchulev teaches at Paragraph 0044-0045 that there are reliability parameters consisting of false positive, false negative, and fixation loss….to determining how accurately and reliably the test subject performed on the test….our system registers a false positive whenever a test subject responds with a click where there was no stimulus displayed on the screen…fixation loss is calculated by displaying the highest luminance stimuli in the area of the blind spot. Recognition of this stimulus is indicative of improper fixation on the fixation spot….The algorithm entails testing points in the visual field that have previously been shown on visual field examination to be normal in each of the four quadrants of the visual field….The response time is calculated as the interval between stimuli presentation and stimuli acknowledgement….The results from visual motor reflex testing can then be displayed in a tabular or graphical format). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have generated a report comprising at least one of the response time, false positive data, false negative data and fixation loss data corresponding to the sequence of responses to the visual stimuli. One of the ordinary skill in the art would have analyzed the 

Ianchulev does not explicitly teach the claim limitation: wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time. 
However, Rootzen explicitly teaches the claim limitation: wherein the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses among the sequence of responses provided by the user is less than a first threshold amount of time (
Rootzen teaches at column 4, lines 5-21 that the frequency of false positive responses is determined on the basis of the number of responses received outside the preliminary response time window and the subject-adapted response time window…..the frequency of false positive responses may be determined from the number of responses received in the time period between the different response time windows and at column 5, lines 65-67 and column 6, lines 1-6 that a response given in the response time window results in that the presented stimulus is preliminarily recorded as “seen” and a response received between t10 and t11 or between t12 and t20 is preliminarily considered as false positive response.  Rootzen teaches in Abstract that the time of reception of every response whether outside or within the preliminary response time windows, is stored. 
Applicant made presumption that there is only one response during the presentation of a stimuli within the time interval [t10, t20]. However, Rootzen teaches a response received in the response time window [t11, t12] as well as responses received outside the response time window. 
Rootzen teaches at column 7, lines 30-40 that the stimuli are preliminarily classified as follows: if a response is received in the response time window, the stimulus is classified as “seen” and responses received outside the response time window do not affect the preliminary classification of the stimuli, but the times of the reception of all responses are recorded in the same way as for responses received in the response time windows. 
Rootzen thus shows that a response given in the response time window [t11, t12] and a response received between t10 and t11 or between t12 and t20. 
Rootzen’s FIG. 2 shows a first stimulus presentation and first response time window within the time interval [t10, t20]. It is understood that a second stimulus presentation and response time window can be constructed within the time interval [t20, t30] in the same manner with the second response time window in the time interval [t21, t22]. When there is a first false positive response is recorded in the time intervals [t10, t11], [t12, t20], the amount of time between the first true positive response within the time interval [t11, t12] and the first false positive response is less than a threshold amount of time t20 – t10. When there is a second false positive response in the time intervals [t20, t21] and [t22, t30], the amount of time between the second true positive response [t21, t22] and the second false positive response is less than a threshold amount of time t30 – t20 which is equal to t20 – t10. 
Accordingly, the false positive data is determined based on whether a first time interval which corresponds to an amount of time between adjacent responses (the first true positive response and the first false positive response within the time interval [t10, t20] is less than a threshold amount of time t20 – t10.  
Rootzen teaches at FIG. 2 and column 6, lines 1-6 that a response received between t10 and t11 or between t12 and t20, is preliminarily considered as a false positive response. It is understood that the time interval between a stimuli acknowledgement (response) and stimuli presentation the response received between t10 and t11 is lower than the threshold t11-t10 and thus is considered false positive response and the time interval between a response received at t12 and t20 and an adjacent response in the response time window [t11, t12] is less than the threshold t20-t11).  
It would have been obvious to one of the ordinary skill in the art to have identified the false positive response based on the stimulus presentation and the response acknowledgement in relation to the response time window. One of the ordinary skill in the art would have been motivated to have identified the vision test reliability data based on the sequence of responses.  

Re Claim 11: 
The claim 11 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 

The claim 14 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 
Re Claim 15: 
The claim 15 is in parallel with the claim 6 and is subject to the same rationale of rejection as the claim 6. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the providing of the report is further based on a percentage of visual stimuli detected and a threshold sensitivity at each region of the display of the HMD device. 
However, Ianchulev further teaches the claim limitation that the providing of the report is further based on a percentage of visual stimuli detected and a threshold sensitivity at each region of the display of the HMD device (Ianchulev teaches at Claim 14 said time interval between stimulus presentation may be adjusted depending on response rate of said user and at Paragraph 0015 that perimetry systems rely on either indirect observation by the operator or indirect reliability parameters such as fixation losses…..indirect reliability assessment involves stimulus positioning…..any stimulus at the blind spot will not be perceived and there should be no positive responses from the test subject. It is noted that a threshold sensitivity at each blind spot region is below a threshold). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US-PGPUB No. 2016/0270656 (hereinafter Samec) in view of Ianchulev et al. US-PGPUB No. . 
Re Claim 7: 
The method as claimed in claim 1, wherein a type of test pattern preselected by the user comprises at least one of supra-threshold perimetry or full threshold perimetry. 
However, Samec at least suggests the claim limitation that a type of test pattern preselected by the user comprises at least one of supra-threshold perimetry or full threshold perimetry (Samec teaches at Paragraph 1884 that the color plate contains a circle of dots which appear to be randomized in size and randomized or uniform in color. Within each circle are patterns of dots which form a number or shape and color plates can be selected and/or modified based on known conditions and/or previous responses of the wearer. Colors or other stimuli may be changed incrementally to determine the bounds of a wearer’s color perception deficiency. That is, hues may change from a first color to a second color through a plurality of hues. A wearer with a detected red-green deficiency may be presented with plates gradually changing the red color to orange or purple and the wearer’s response to each incremental change may be recorded. 
Samec teaches at FIG. 17E that the person object is located in the center of the region 1720 as a center weighted object where at least some of the pinhole objects are circumferentially around the object 1721 in the center of the circle. Samec teaches at FIG. 21A that the number object 5/9/10 is located in the center within the circle of FIG. 21A where dots are circumferentially around the number object 5/9/10 in the center. 
 Samec teaches at FIG. 17E and Paragraph 1763 similar to the small dot that is moved around the visual field of the user, the pinhole may be moved around the visual field to diagnose or test various parts of the eye…..that the pinhole can be rasterized and the pinhole can be moved about randomly and at Paragraph 1884 that as shown in FIG. 21A the color plate contains a circle of dots which appear to be randomized in size and randomized in color and within each circle are patterns of dots which form a number or shape). 
The fixation loss and the reliability parameter such as false positive or false negative caused by the fixation loss have been described in Samec ‘101/Jung. 
Samec ‘101 teaches at 0529-0539 the display system may be configured to provide stimuli that may include a first image presented briefly to the eyes of the user for less than or equal to 50 ms, from 1 ms to 50 ms, from 1 ms to 40 ms, or from 1 ms to 30 ms, and then a second image displayed to the user’s eyes for greater duration than the first image such as longer than 50 ms. The relatively immediate presentation of the second image may cause failure of conscious perception of the first image…..determine user’s reaction by measuring components of the different visual system (fixation) to determine if the first or second image is perceived ….the matching of the accommodation of the user’s eyes with a particular image and/or the length of time spent on an image may expose which image is perceived. Based on the time required for the eye to jump to the flashed image, the display system may determine if the user response was a voluntary eye movement or a reflexive saccade to new stimuli….VEP (visual evoked potential) may be used to determine which image is perceived by the viewer by determine which eye appears to be actively viewing an image
Kim teaches at Paragraph 0097 and Jung teaches at Paragraph 0062 that the EOG unit can be used to assess the accuracy of the portable VERP system by identifying potentially unreliable EEG signals induced by loss of fixation. Jung teaches at FIG. 1F and Paragraph 0048 a plot of the brain responses to visual stimuli presented at visual spots in terms of the visual-evoked potentials for assessment of visual field defects using high-density EEG signals to evaluate mfSSVEP data and the EEG signals are mapped to the spatial regions of the visual stimulus display to assess the brain’s responses to the visual stimuli. 
As shown at Kim Paragraph 0097 and Jung Paragraph 0062, the EEG brainwave signals reflects a time delay between stimulation and motor response. Accordingly, Samec/Jung further teaches the claim limitation the claim limitation that a type of test pattern preselected by the user comprises at least one of supra-threshold perimetry or full threshold perimetry (Jung teaches at Paragraph 0046 and Paragraph 0102 determining the presence of the visual field defect (fixation loss) in a sector having VEP signal below a predetermined threshold. 
Jung teaches at FIG. 1F and Paragraph 0048 a plot of the brain responses to visual stimuli presented at visual spots in terms of the visual-evoked potentials for assessment of visual field defects using high-density EEG signals to evaluate mfSSVEP data and the EEG signals are mapped to the spatial regions of the visual stimulus display to assess the brain’s responses to the visual stimuli. 
Samec teaches at Paragraph 2097 that the AR system behaves like a visuscope containing a small graticule target for the measurement of eccentric fixation  and at Paragraph 1472 that the health system may include the EEG sensors to monitor one or more physiological responses of the user and at Paragraph 2064 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the clinician. 
Samec teaches at Paragraph 1764 that different regions of the eye may be tested by measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and the results can be reported back to the clinician). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the EEG signal graph to have plotted the user’s physiological responses along the time axis with the consideration of the threshold value to have determined the visual field defect in the region of the visual stimulus displayed with the spatial location. One of the ordinary skill in the art would have provided the EEG graph to have identified the fixation loss (Kim teaches at Paragraph 0097 and Jung teaches at Paragraph 0062 that the EOG unit can be used to assess the accuracy of the portable VERP system by identifying potentially unreliable EEG signals induced by loss of fixation). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US-PGPUB No. 2016/0270656 (hereinafter Samec) in view of Ianchulev et al. US-PGPUB No. 2005/0128434 (hereinafter Ianchulev) and Rootzen et al. US-Patent No. 5,381,195 (hereinafter Rootzen); and further in view of Samec et al. US-PGPUB No. 2017/0365101 (hereinafter Samec ‘101); Kim et al. US-PGPUB No. 2018/0103917 (hereinafter Kim); Jung et al. US-PGPUB No. 2017/0035317 (hereinafter Jung). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the report is provided to further comprise at least one of a heat-map or a graph, wherein the at least one of the heat-map or the graph comprises data corresponding to at least one of the response time of the user, the false positive data, the false negative data or the fixation loss data. 

Samec ‘101 teaches at 0529-0539 the display system may be configured to provide stimuli that may include a first image presented briefly to the eyes of the user for less than or equal to 50 ms, from 1 ms to 50 ms, from 1 ms to 40 ms, or from 1 ms to 30 ms, and then a second image displayed to the user’s eyes for greater duration than the first image such as longer than 50 ms. The relatively immediate presentation of the second image may cause failure of conscious perception of the first image…..determine user’s reaction by measuring components of the different visual system (fixation) to determine if the first or second image is perceived ….the matching of the accommodation of the user’s eyes with a particular image and/or the length of time spent on an image may expose which image is perceived. Based on the time required for the eye to jump to the flashed image, the display system may determine if the user response was a voluntary eye movement or a reflexive saccade to new stimuli….VEP (visual evoked potential) may be used to determine which image is perceived by the viewer by determine which eye appears to be actively viewing an image
Kim teaches at Paragraph 0097 and Jung teaches at Paragraph 0062 that the EOG unit can be used to assess the accuracy of the portable VERP system by identifying potentially unreliable EEG signals induced by loss of fixation. Jung teaches at FIG. 1F and Paragraph 0048 a plot of the brain responses to visual stimuli presented at visual spots in terms of the visual-evoked potentials for assessment of visual field defects using high-density EEG signals to evaluate mfSSVEP data and the EEG signals are mapped to the spatial regions of the visual stimulus display to assess the brain’s responses to the visual stimuli. 
Jung teaches at FIG. 1F and Paragraph 0048 a plot of the brain responses to visual stimuli presented at visual spots in terms of the visual-evoked potentials for assessment of visual field defects using high-density EEG signals to evaluate mfSSVEP data and the EEG signals are mapped to the spatial regions of the visual stimulus display to assess the brain’s responses to the visual stimuli. 
Samec teaches at Paragraph 2097 that the AR system behaves like a visuscope containing a small graticule target for the measurement of eccentric fixation and at Paragraph 1472 that the health system may include the EEG sensors to monitor one or more physiological responses of the user and at Paragraph 2064 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the clinician. 
Samec teaches at Paragraph 1764 that different regions of the eye may be tested by measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and the results can be reported back to the clinician). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the EEG signal graph to have plotted the user’s physiological responses along the time axis with the consideration of the threshold value to have determined the visual field defect in the region of the visual stimulus displayed with the spatial Kim teaches at Paragraph 0097 and Jung teaches at Paragraph 0062 that the EOG unit can be used to assess the accuracy of the portable VERP system by identifying potentially unreliable EEG signals induced by loss of fixation). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. US-PGPUB No. 2016/0270656 (hereinafter Samec) in view of Ianchulev et al. US-PGPUB No. 2005/0128434 (hereinafter Ianchulev) and Rootzen et al. US-Patent No. 5,381,195 (hereinafter Rootzen); and further in view of Samec et al. US-PGPUB No. 2017/0365101 (hereinafter Samec ‘101); Kim et al. US-PGPUB No. 2018/0103917 (hereinafter Kim); Jung et al. US-PGPUB No. 2017/0035317 (hereinafter Jung); Aguilar et al. US-PGPUB No. 2010/0100001 (hereinafter Aguilar) and John US-PGPUB No. 2005/0018858 (hereinafter John). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the false positive data comprises an analyzing time interval between responses of the user by using a double mean absolute deviation method (DMAD), wherein the false positive data further comprises the response time of the user in different regions of the display of the HMD device based on at least one of an amount of time to generate at least one of the at least one of first visual stimuli or the at least one of second visual stimuli, or the response time of the user via an input device.
The fixation loss and the reliability parameter such as false positive or false negative caused by the fixation loss have been described in Samec ‘101/Jung. 

Kim teaches at Paragraph 0097 and Jung teaches at Paragraph 0062 that the EOG unit can be used to assess the accuracy of the portable VERP system by identifying potentially unreliable EEG signals induced by loss of fixation. Jung teaches at FIG. 1F and Paragraph 0048 a plot of the brain responses to visual stimuli presented at visual spots in terms of the visual-evoked potentials for assessment of visual field defects using high-density EEG signals to evaluate mfSSVEP data and the EEG signals are mapped to the spatial regions of the visual stimulus display to assess the brain’s responses to the visual stimuli. 
Samec in view of the background EEG signal analysis of Aguilar/John/Kim/Jung further teaches the claim limitation that the false positive data comprises an analyzing time interval between responses of the user by using a double mean absolute deviation method (DMAD), 
The prior art references teach that the false positive/negative/alarm comprises analyzing response time interval and detecting response time interval in different region of the display. 
Samec teaches at Paragraph 1718 that the ophthalmic system can be configured to monitor the eye and record the eye behavior of the wearer over time. 
Samec teaches at Paragraph 1888 and 2095-2097 that the wearer may provide input through the ophthalmic device by selecting a virtual button projected by a FSD….the system may detect a fixation of the gaze of the wearer on the location of the number or shape in the Ishihara plate for a sufficiently long period of time to be an indication that the number of shape was seen. Samec teaches at Paragraph 2095-2097 that the image may be projected with increasing or decreasing visual stimulus and the user may have to identify when the image appears or disappears from the user’s vision is reduced in visual stimulus….as a wearer taking a long time to answer may be having difficulty seeing the stimulus. 
Samec teaches at Paragraph 2201 that the response to the stimulus is measured by the diagnostic system and at Paragraph 2189 that the processor may receive information from the sensor regarding these physiological responses and may be configured to select the health alerts based on the information received from the sensor and at Paragraph 1846 that the wearer’s eye responses may be compared against a correlation table that holds corresponding response values of various vision defects.. 
Samec teaches at Paragraph 1697 that the user interface features 1404 include gaze detection components to allow a wearer to provide user input through gaze of the eyes by selecting a button when the wearer fixates on the button for a time. 
Samec teaches at Paragraph 1763 testing different regions of the eye by measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1764 that different regions of the eye may be tested by measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1765 that this may determine the user’s prescription from the series of user responses. 
Samec teaches at Paragraph 2097 that the AR system behaves like a visuscope containing a small graticule target for the measurement of eccentric fixation and at Paragraph 1472 that the health system may include the EEG sensors to monitor one or more physiological responses of the user and at Paragraph 2064 that the EEG sensors may detect any abnormal activity or pattern in the brain and report out to the clinician. 
Samec teaches at Paragraph 1764 that different regions of the eye may be tested by measuring the user’s response to various stimuli at the different regions and comparing the results and at Paragraph 1802 that responses of the user may be recorded and analyzed to determine if the user has any vision defects and the results can be reported back to the clinician. 
Aguilar teaches at FIGS. 7a-7b and Paragraph 057-0059 that the performance characteristics of individual classifier can be specified by the probability of detection being the probability of false alarm. 
Aguilar teaches at Paragraph 0038 that EEG signals in the pre-fixation window 78 are presented to a pre-fixation locked sub-classifier 84. The classifier is trained to look for patterns of brain activity indicative of a stimulus that cause the operator move his or her eyes toward the perceived stimulus and at Paragraph 0040 that a multi-channel spatial classifier analyzes the fixation-locked windowed EEG signals to detect significant brain responses to task-relevant stimuli. The integration of EEG data spatially across multiple channels improves the SNR much like trial-averaging. Aguilar teaches at Paragraph 0054 a RVM classifier models the likelihood that a measurement belongs to the target class as a sigmoid logistic function distribution using a Bayesian approach with parameters to follow a zero-mean, Gaussian distribution with variance. Aguila teaches at Paragraph 0066 that if a relevant stimulus is moving, the operator will tend to follow the stimulus in what is known as smooth pursuit. If the stimulus is a false alarm the cue will diminish rapidly and the operator will continue to scan in a more random manner. 
Aguilar teaches the false positive/alarm of detection comprises analyzing response time interval (response time window) using the double classifiers comprising mean absolute deviation for the probability of detection, where the false positive/alarm of the probability comprises detecting a significant response within the response time (time window) of the user in different region (markers) of the display based on the time of response by the user. 
John teaches at Paragraph 0036 that the patient is presented with stimuli and the test system acquires response data using phase plot, statistical characteristics of signal and noise levels such as mean and standard deviation and at Paragraph 0073 that the test may indicate that the subject can hear a stimulus. This occurs when energy in the background EEG noise occurs at a frequency bin which is used to measure an evoked response. Homogeneity criteria are therefore important in suppressing false positive or spurious results, i.e., a evoked response is determined to be statistically present when in fact it does not exists. If the energy in an epoch is statistically different than for all other epochs, then this would likely not occur physiologically. Using homogeneity criteria will decrease spurious responses). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JIN CHENG WANG/Primary Examiner, Art Unit 2613